IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT


                               No. 00-50172
                             Summary Calendar


UNITED STATES OF AMERICA,

                                               Plaintiff-Appellee,
                                    versus

JOSE LOARCA-LOPEZ,

                                               Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                   for the Western District of Texas
                        USDC No. P-99-CR-307-2-F
                          --------------------
                             March 15, 2001

Before DAVIS, JONES, and DeMOSS, Circuit Judges.

PER CURIAM:*

           Court-appointed counsel for Jose Loarca-Lopez (“Loarca”)

has moved for leave to withdraw and has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967).          Loarca has received a

copy of counsel’s motion and brief, but he has not filed a

pro se brief of his own.        Our review of the brief filed by counsel

and of the record discloses no nonfrivolous point for appeal.

Accordingly, the motion for leave to withdraw is GRANTED, counsel

is   excused   from   further    responsibilities,    and   the   APPEAL   IS

DISMISSED.     See 5TH CIR. R. 42.2.




      *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.